Citation Nr: 0433609	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  04-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, secondary to service-connected chondromalacia 
patella and degenerative joint disease, left knee.  

2.  Entitlement to a rating in excess of 20 percent for 
chondromalacia patella and degenerative joint disease, left 
knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Togus, Maine, 
Regional Office (RO).  

In September 2004, the veteran presented testimony at a 
personal hearing, via videoconference from the RO, before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims folder.

The issue of entitlement to a rating in excess of 20 percent 
for chondromalacia patella and degenerative joint disease, 
left knee is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  Appellant has service connection for chondromalacia 
patella and degenerative joint disease, left knee.  The knee 
is currently rated as 20 percent disabling.  

2.  Appellant has a current nonservice-connected right knee 
disability that has been diagnosed as osteoarthritis of the 
right knee with patellofemoral syndrome.  

3.  The most competent and credible medical evidence of 
record shows that appellant's right knee disability is not 
related to or made worse by his service-connected left knee 
disabilities.

CONCLUSION OF LAW

Appellant's right knee disability is not proximately due to, 
the result of, or aggravated by his service-connected left 
knee disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Prior to the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, and 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the unfavorable adjudication.  

In the June 2003 letter, provided to the veteran, the veteran 
was on notice of the evidence needed to substantiate his 
claims of service connection.  He was informed that evidence 
of a current disability and evidence showing a connection 
between the right knee and the service-connected left knee.  

In the June 2003 letter, the RO provided the veteran the 
abbreviated text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. §§ 5103 and 5103A.  This put the veteran on 
notice that VA would obtain VA records and other records he 
identified, that he should provide any evidence in his 
possession that pertained to the claims, and that he had 30 
days to respond to the request for information or evidence.  

For these reasons, the Board finds that, as concerns the 
issue decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Factual Background

Appellant's service medical records are on file.  These 
records do not show any diagnosis of, or treatment for, a 
right knee disorder during appellant's military service.

Appellant has articulated his theory of causation in his VA 
Form 1-9 dated March May 2004, and also during his testimony 
before the undersigned in September 2004.  Appellant asserts 
that his service-connected left knee injury has caused him to 
alter his gait, in order to relieve some of the pain on the 
left knee, this over compensation is directly related to his 
right knee disability.  (VA Form 1-9).  Appellant did not 
begin to actually experience right knee pain or problems 
until approximately 1980 (Transcript of Hearing, pg. 13).  

The veteran was accorded a VA examination in September 2003.  
He described an increasing discomfort with both knees 
constantly sore, that increased with any weight bearing, and 
any attempt at bending or lifting.  His legs felt weak.  His 
knees were stiff all the time.  There was no reported 
swelling, instability, or locking.  There was definite 
fatigability and lack of endurance secondary to pain.  

On physical examination, he was observed using a cane and 
favoring his right lower extremity.  The knees revealed no 
deformity, increased heat or redness, and no effusion.  The 
ligaments were intact bilaterally with negative Lachman's and 
drawer sign.  McMurray's sign was negative.  Range of motion 
of both knees was 0 to 130 degrees with pain beyond 90 
degrees.  There was +1 crepitus bilaterally.  There was 
tenderness along the medial joint line on the right.  There 
was marked discomfort with manipulation of the patella, 
particularly with the Apley Compression Test.  The veteran 
was unable to do a deep bend beyond 20 degrees without 
significant pain.  The diagnosis was bilateral degenerative 
joint disease, both knees, with associated bilateral 
patellofemoral syndrome.  The examiner opined that there was 
no direct connection between the veteran's current left knee 
disorder and subsequent development of right disorder.  The 
degenerative changes seen in the right knee are not the 
result of the veteran's patellofemoral syndrome, but rather 
from other factors such as aging, poor weight distribution, 
etc....

II.  Legal Analysis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, appellant's VA rating 
decisions acknowledge that appellant has a nonservice- 
connected disability of osteoarthritis of the right knee with 
associated patellofemoral syndrome; this disability is 
verified in the VA medical examination report.  The Board 
accordingly finds that the first step of the Wallin analysis 
(evidence of a current disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  In this case, VA rating 
decisions record the service-connected disability of 
chondromalacia patella and degenerative joint disease, left 
knee (20 percent disabling).  The Board accordingly finds 
that the second step of the Wallin analysis has been 
satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service- connected disability.  In this case, there is no 
medical evidence of such nexus.  To the contrary, the 
September 2003 examiner stated that there was no direct 
connection between the service-connected left knee disability 
and subsequent development of right knee disability.  
Moreover, during his video-conference hearing, the veteran 
stated that no medical professional has told him that his 
right knee disorder was caused by his left knee disorder.  
(Hearing Transcript, pg 5.)  

Appellant has asserted that his right knee disorder is 
proximately caused by his left knee disorder; however, a 
layperson is not considered capable of opining, however 
sincerely, in regard to the causation of a claimed 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 525 U.S. 962 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Bostain v. West, 10 Vet. App. 183, 186 
(1997); Grivois v. Brown, 6 Vet. App. 135 (1994).  It is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this case, there is no competent medical 
opinion supporting appellant's theory of secondary service 
connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of- 
the-doubt rule accordingly does not apply.


ORDER

Entitlement to service connection for right knee disability, 
secondary to service-connected chondromalacia patella and 
degenerative joint disease, left knee is denied.


REMAND

At the video-conference hearing in September 2004, the 
veteran reported that the symptomatology of his left knee 
disability had increase in severity since he last VA 
examination in September 2003, including that he experienced 
pain, painful motion, and instability.  Given the veteran's 
testimony, a VA examination regarding the current severity of 
the left knee disability should be provided.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain, with the 
assistance of the appellant, as needed, 
copies of any additional VA or private 
records pertaining to treatment of the 
veteran's service-connected left knee 
disability not currently associated with 
the claims file.

2.  Whether or not records are obtained, 
the veteran should thereafter be referred 
for an appropriate VA examination in 
order to determine the severity of the 
veteran's left knee.  The entire claims 
folder should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination(s) report.  
All indicated tests and studies, to 
include X-rays, should be completed and 
all findings reported in detail.  These 
tests should specifically include 
limitation of motion for the left knee 
specifically reported in degrees, and 
measured by goniometer, as well as knee 
stability tests.  The examiner should be 
asked to determine whether there is 
objective evidence of lateral instability 
or subluxation of the left knee and if 
so, the degree of such instability and/or 
subluxation should be described.  

The examiner should provide an accurate 
assessment of the left knee arthritis 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
functional limitation resulting 
therefrom.  The examiner should be asked 
to answer the following questions:

a.  Does the veteran's left knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
note the degree of movement at which any 
of such symptoms begin)?

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)? 

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected left knee 
disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service- 
connected left knee disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee disorder.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  This 
should additionally include consideration 
and a discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for a 
scheduled examination.  In such case, the 
RO should include a copy of the 
notification letter in the claims file as 
to the date the examination was scheduled 
and the address to which notification was 
sent.  If the letter is not available, 
personnel at the medical center should 
certify to what address the letter was 
sent, and should certify that it was not 
returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the last statement of 
the case or supplemental statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



